DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I and species (SPARC and Smad 3) in the reply filed on 1/7/21 is acknowledged.
Upon further consideration, group II (claims 35) is rejoined with the elected invention and examined.  The restriction between groups I and II is withdrawn.
Upon further consideration, CCL2 in claims 2 and 3 is rejoined with the elected species and examined.
The non-elected species in Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/21.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.





Nucleotide and/or Amino Acid Sequence Disclosures
Pages 20, 21 and 23 contain nucleotide sequences with at least ten defined nucleotides and amino acid sequences with at least four defined amino acids and no corresponding sequence identifier.
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 and 35 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kastelein et al. (US 20120276105).
‘105 teaches a method of treating skin inflammation in a subject in need thereof comprising administering a composition comprising siRNA targeting IL-17, Il-19 and/or IL-23 (claim 16).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1-7, 11-17, 20, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambati (US 20060135423) taken with Dean (US 20110213011).
‘423 discloses administering an antagonist of CCL2 and/or SPARC to treat inflammation in a subject (paragraphs 13-20, 93, 103, 107 and 132-134 and claims 34-39 and 42-45).  ‘423 also discloses making and using antagonist, including aptamers, ribozymes, antisense oligonucleotides and siRNA (paragraphs 71-88 and 162).  ‘423 discloses carriers (e.g., PEG) to deliver an agent to a subject (paragraphs 15, 17, 57, and 103).  ‘423 teaches two agents wherein the molar ratio of agents is between about 0:1:1 to about 10:1 (page 18).
‘423 does not specifically disclose administering a composition comprising one or more antisense oligonucleotides targeting one or more nucleic acids selected from the group consisting of CCL2, SPARC, and SMAD3 in a subject to treat inflammation or fibrosis in the subject.
However, at the time of the effective filing date, ‘011 teaches that antisense oligonucleotide can be used to reduce expression of a gene involved in fibrosis to treat the condition (page 1).  ‘011 teaches a method to reduce SMAD3 mRNA in a subject with a disease or condition associated with Smad3 expression, wherein the disease or 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘423 taken with ‘011, namely to combine one or more nucleic acids that modulate the expression of two or more genes selected from SPARC, CCL2 and SMAD3 to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to treat inflammation or fibrosis in a subject in need thereof.  A person of ordinary skill in the art would have been motivated to use antisense oligonucleotides or siRNA molecules targeting one or more genes selected from SMAD, CCL2 and SPARC to successfully reduce expression of at least two of these genes in a subject.  It would have been obvious to target at least two of these genes to observe an additive effect for treating inflammation or fibrosis in the subject.  CCL2, SPARC and SMAD3 would directly or indirectly modulate the expression of two or more genes involved in the development or progression of inflammation because they are involved in inflammation and reducing CCL2, SPARC and SMAD3 expression would directly or indirectly modulate expression of other genes in the pathway.  One of ordinary skill in the art would have been motivated to use the oligonucleotide or molecules at about 10 to 50 nucleotides since these lengths are routinely used in the art to make antisense oligomer and siRNA that would successfully reduce expression of a target gene in a subject and to determine the optimal length for efficacy.  A person of ordinary skill in the art would use a composition 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (Arthritis Research & Therapy 12:R60, pages 1-9, 2010) teach SPARC siRNA can be used to treat fibrosis in a subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635